DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 43-51, 53-60, 62-71, and 73-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (4648747) in view of Carter (5839765) and Louis (6513551).  The reference to Watkins discloses the recited  bundle section of a pipeline bundle for subsea installation comprises: a rigid elongate carrier pipe 13 (fig 1) having at least one end closed by a transverse bulkhead 25,27 (fig 1); and two or more elongate elements (21,39 and other conduits seen in fig 1; col 3, lines 15-26) extending along and within the carrier pipe to the bulkhead, these elements comprising at least one fluid conduit in fluid communication with a respective opening that penetrates the bulkhead (col 1, 43-56 sets forth fluid communication).  The reference fails to teach wherein an outer face of the bulkhead has integral outwardly-facing fluid coupling formations surrounding the or each opening, those formations being arranged to effect leak-tight coupling when forced longitudinally against opposed complementary fluid coupling formations; and the or each fluid conduit is welded to an inner face of the bulkhead around the respective opening for leak-tight fluid communication with that opening, although it does try to achieve a leak tight seal, just not with integral formations, or welding the pipes to the bulkheads, but rather uses threaded rings 41 (col 3, lines 15-56).  The reference to Carter teaches its old and well known in the art at connections between sections of pipe that integral coupling formations (fig 1) can be achieved with bulkhead type flanges 14,16 in face to face connection with a male formation near 36 on 14 extending with a tapered face inside of a female formation near 19 of bulkhead 16 also provided with a tapered wall to achieve a face to face connection of bulkhead type portions that results in a seal that interlocks as seen in fig 1.  It would have been obvious to one skilled in the art to provide the outward face of the bulkhead of Watkins with integrally formed formations which can be male and female shaped with tapered walls that interlock with one another to create the seal between bulk heads to create a leak tight complementary coupling from the formations as suggested by Carter where such would insure a .  
With respect to claim 44, the fluid coupling formations are fixed relative to the bulkhead; such is taught by the combination above where an integral formation would already be fixed relative to the bulkhead when it is integral therewith, therefore the combination above covers this limitation.  
With respect to claim 45, the fluid coupling formations comprise at least one male formation projecting from the outer face of the bulkhead.  This is taught by the combination above where such teaches a male outer face formation projecting from the bulkhead once Watkins is modified by Carter which teaches the male and female formations.  
With respect to claim 46, a male formation comprises a hollow spigot protruding from the outer face.  This is seen as the type of male connection formed by the teachings of Carter and Watkins as modified would teach this as well.  
With respect to claim 47, the spigot tapers outwardly from the outer face.  As described above the male connection forming the spigot as taught by Carter has tapers for the face, and therefore this is me by the combination set forth above.  

With respect to claim 49, a female formation is a recess that is wider than the opening surrounded by the recess.  This is also seen and taught by the female section of Carter described above and seen in figure 1 of Carter, and therefore the combination above covers this limitation too.  
With respect to claim 50, comprising a sealing shoulder surface within the recess around the opening.  The contact shoulder surface is formed by the surfaces on the female that is contacted by the end of the male formation and therefore this is seen in Carter figure 1 and covered by the combination set forth above, where providing Watkins with the same type of coupling formations as set forth in Carter would meet this limitation too.  
With respect to claim 51, the recess tapers inwardly from the outer face.  This is also taught by the female portion which has the recess and the walls are tapered as seen in figure 1 and taught by the combination above.  
With respect to claim 53, the outer face of the bulkhead defines a substantially planar seating surface between and around the fluid coupling formations.  This is seen and taught by the coupling formation of the male and female connection which have flat planar end surface that seat against one another and therefore this is taught by the combination above.
With respect to claim 54, the outer face of the bulkhead defines a convex seating surface between and around the fluid coupling formations.  The male end creates a convex seating surface as seen in Carter figure 1, and therefore the combination meets this limitation as well.  
With respect to claim 55, the fluid coupling formations are machined, such is a method step in an article claim and holds little patentable weight with respect to the final product and it would not lead to a material different final product whether such was formed by the method of molding or machining, 
With respect to claim 56, the same would be true that machining the face of the bulkhead to form formations therein is a method in an article claim and holds little patentable weight with respect to the final product and it would not lead to a material different final product whether such was formed by the method of molding or machining, however it would have been obvious to use any method to form the formations including machining as such is an old and well known method of forming formations in plates, flanges, or bulkheads and would only require routine skill in the art to choose the easiest and cheapest method to form the formations to save money and time.  
	With respect to claim 57, the carrier pipe is welded to an inner face of the bulkhead around the elongate elements within the carrier pipe.  This is taught by the combination of the teachings of Watkins in view of Louis as set forth above, where using a weld in place of the threads would cover this limitation.  
	With respect to claim 58, the bulkhead further comprises at least one mechanical coupling formation for applying longitudinal force to the bulkhead.  Watkins teaches a flange portion of the bulkhead that extends outward between flanges 15,17 and thereby forms a mechanical coupling formation for applying longitudinal force to the bulkhead via the bolts 47 (fig 1).  
	With respect to claims 59 and 60, the mechanical coupling seen in Watkins, projects radially outward from the center section of the bulkhead beyond the outer diameter of the pipe 13, and is a flange like member thereby meeting these two claims.

	With respect to claim 63, the end portion of the carrier pipe has a thicker wall than the body portion of the carrier pipe.  This can be seen in figure 1 of Watkins which shows the end portion formed by flanges 15,17 is much thicker than the major portion 13 of the carrier pipe.  
	With respect to claim 64, Watkins shows the fluid conduits 39 can include minor end portions  with threaded sections in figure 1, a major body portion formed by the thinner pipe extending away from the bulkheads, and intermediate pieces formed by the flange portion that isn’t threaded, where the minor end of the fluid conduit is longer and extends out past the minor end portion of the carrier pipe as seen in figure 1 of Watkins.  
	With respect to claim 65, as seen in figure 1 of Watkins at least two bundle sections are connected end to end, and upon modification with male and female formations provided would have complementary fluid coupling formations to couple with an opposing bulkhead as modified above, which would meet this claim language.

	With respect to claim 66, for the same reasons as set forth above with respect to claims 43 and 65 Watkins as modified teaches a pipeline bundle comprising one or more bundle sections connected end-to-end, the bundle sections each comprising:
a rigid elongate carrier pipe 13 having at least one end closed by a transverse bulkhead, 25,27, and two or more elongate elements 39 extending along and within the carrier pipe to the bulkhead, those elements comprising at least one fluid conduit in fluid communication with a respective opening that penetrates the bulkhead (discussed above);

wherein the bulkheads of adjoining bundle sections are in mutually-opposed, face-to-face relation and 
an outer face of each of those bulkheads has integral outwardly-facing fluid coupling formations surrounding the or each opening, the fluid coupling formations of one of these bulkheads being coupled with opposed complementary fluid coupling formations of the other of those bulkheads (this is taught by the combination of Watkins and Carter as discussed above for the same reasons).  
With respect to claim 67, such is met by the combination set forth above where the formations taught by Carter and the abutting contact between bulkheads is taught by Watkins, and for the same reasons as above this combination would meet this claim language.  
With respect to claim 68, Watkins teaches the bulkheads are pressed together by the bolt.
With respect to claim 69, as set forth above Watkins teaches a mechanical locking mechanism for the bulkheads in the form the flange portions discussed above.
With respect to claim 70, the mechanical locking mechanism is the flanges being pressed together and pressing on the flange portions of the bulkheads and pressed together by the bolts  which is one or more tensile elements since tension is created in bolts when they are tightened that puts the bolt in tension.  
With respect to claim 71, the bolts apply convergent longitudinal pressure on the bulkheads by pressing them together by their flange portions between flanges of the carrier pipe as set forth in Watkins.

With respect to claim 74, the shroud could be formed in two pieces where it is old and well known that forming a single piece into a pair of pieces requires only routine skill in the art and it would have been an obvious choice of mechanical expedients to form the shroud of two pieces as such is an obvious choice of mechanical expedients and only requires routine skill in the art to make something in either one piece or multiple pieces.  (see Tomb below which teaches it is old and known shrouds can be in provided in two pieces over flanged ends, and would result in expected success)
With respect to claims 75-80, such sets forth a method of providing the pipe bundle with carrier pipe and bulkheads with formations and welds meeting the same structure as set forth above in claims 43 and 66, and is thereby taught by the combination of references set forth above for the same reasons.  

Claims 52, 72, and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins in view of Carter and Louis as applied to claims 43-51, 53-60, 62-71, and 73-80  above, and further in view of Gjerstad (2013/0285369).  The reference to Watkins as modified discloses all of the recited structure with the exception of providing an annular seal, a pressure testing port in a sealed cavity of the coupling formations of the bulkheads, and a method of testing by applying pressure to the coupling.  The reference to Gjerstad discloses that it is old and well known in the art to provide a connection between face to face formation connections with a seal such as 17,6, or 7, and provide a test port 9a,9b to the connection area cavity, and using such to test the connection ([0023]).  It would have been obvious to one skilled in the art to modify the connection between bulkheads in Watkins as modified by providing a . 

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins in view of Carter and Louis as applied to claims 43-51, 53-60, 62-71, and 73-80  above, and further in view of Tomb (3419291).  The reference to Watkins as modified discloses all of the recited structure above with the exception of providing an array of teeth to form a mechanical coupling of a male/female joint.  The reference to Tomb discloses that it is old and well known to provide teeth seen in figure 8 outside near the flanged end of section 26 can be provided.  It would have been obvious to one skilled in the art to modify the connection area of a flanged pipe connection such as the bulkhead connection in Watkins as modified by providing teeth to the connection as suggested by Tomb where such is a mechanical feature seen in the figure, and would at least aid in securing the connection to prevent movement of the elements of the connection with respect to one another.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Clover, Dicken, Welch, Franklin, Woollen, Kirkland, Morrill, and Delamare teaching state of the art bulkheads, pipe in pipe system, and connections for end to end connections of pipes.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH